Ed DETAILED ACTION
In view of the Appeal Brief filed on July 29, 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791   
                                                                                                                                                                                                     Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responsive to an amendment filed January 3, 2022. Claims 1-2 & 4-20 are pending. Claims 1 & 10-11 have been amended. 
Claim Objections
Claims 11-20 is/are objected to because of the following informalities:  
In regards to claim 11, at line 7, the limitations “determining, by the computer \ a frequency response pattern” should apparently read --determining, by the computer, [[\]] a frequency response pattern--.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 10-12 & 20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20, 25, 27 & 35-36 of copending Application No. 14/788,683 in view of Sandler et al. (US 2004/0249293) (“Sandler” hereinafter). 
It is clear that all the elements of claim(s) 1-2 of the instant application are to be found in claim(s) 35-36, respectively, of the copending application except for “detection and measuring of natural motions of the patient’s head due to blood flow in the brain and resultant movement of tissue in the brain” and “a plurality of accelerometers.”  
It is clear that all the elements of claim(s) 10 of the instant application are to be found in claim(s) 35 of the copending application except for “a heartbeat sensor” and “ a plurality of accelerometers.”  
It is clear that all the elements of claim(s) 11-12 & 20 of the instant application are to be found in claim(s) 20, 25 & 27 of the copending application except for “a plurality of accelerometers.”  
However, Sandler teaches that it is known to provide a system and method for the detection and measuring of natural motions due to blood flow in the brain and resultant movement of tissue and a plurality of accelerometers 31-33 (see at least abstract and par 0036); wherein the system and method further include a heartbeat (EKG) sensor (see at least par 0089).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system and method the application for the detection and measuring of natural motions due to blood flow in the brain and resultant movement of tissue and a plurality of accelerometers; wherein the system and method further include a heartbeat sensor as taught by Sandler in order to use accelerometers to detect vibrations or sounds at or near the skin surface and convert these vibrations into electrical signals while synchronizing the motion measurements with the pulse indicated by a heart pulse monitor so as to improve the signal-to-noise ratio of the measurements. 
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 16-17 & 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 12, at line 2, the limitations “the frequency response data” lack sufficient antecedent basis.
In regards to claim 16, at line 1, the limitations “the system” lack sufficient antecedent basis.
In regards to claim 17, at line 1, the limitations “the system” lack sufficient antecedent basis.
In regards to claim 20, at line 2, the limitations “the system” lack sufficient antecedent basis.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-14, 16 & 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bridger et al. (US 2002/0198469) (“Bridger” hereinafter) in view of Sekhar et al. (US 4,928,705) (“Sekhar” hereinafter) further in view of Sandler et al. (US 2004/0249293) (“Sandler” hereinafter).
	In regards to claim 10, Bridger discloses a system for detecting brain concussion to a human patient, the system comprising:
	an elasticized band comprising a sensor 18, wherein the elasticized band is configured such that, when positioned on a head of the human patient, the sensor 18 is positioned to contact and to detect motions of the head of the human patient (see at least par 0035);
	an amplifier 22 (see fig. 3);
	a computer 24 connected via the amplifier 22 to the sensor 18 (see par 0034);

    PNG
    media_image1.png
    448
    400
    media_image1.png
    Greyscale

	wherein the computer 24 is configured to perform functions comprising:
	receiving measurements of motions of the head of the human patient (see at least par 0029 & 0032) at least at one of the plurality of selected points of the head corresponding to points of the sensor 18 including bifrontal (i.e., forehead) locations or at a vertex (i.e., top) of the head (see at least fig. 3 below and par 0033); 
determining a frequency response pattern in a range of about 1 to 20 Hz and subjected to a fast Fourier transform (FFT) algorithm (see at least par 0037 & 0045), from the measurements of the motions of the head acquired by the sensor 18 (see at least fig. 8 below and par 0049); 

    PNG
    media_image2.png
    398
    364
    media_image2.png
    Greyscale


receiving non-concussion data describing a frequency response pattern in a range of about 1 to 20 Hz corresponding to a non-concussion condition (see at least fig. 6 below and par 0048); and,
5014992-000004PATENT 
    PNG
    media_image3.png
    417
    386
    media_image3.png
    Greyscale

	determining differences (i.e., distortion) indicative of a concussion in the human patient, between the frequency response pattern determined from the measurements acquired from the head of the human patient by the sensor 18 (see at least fig. 8) and the frequency response data corresponding to the non-concussion condition (see at least fig. 6) (see at least abstract; figs. 6 & 8; par 0045, 0047 & 0052).
Bridger discloses a system, as described above, that fails to explicitly teach a system comprising providing a system comprising an adjustable headset comprising a plurality of sensors, wherein the headset is configured such that, when positioned on a head of the human patient, the plurality of sensors is positioned to contact and to detect motions of the head of the human patient.
However, Sekhar teaches that it is known to provide a system an adjustable headset 60 comprising a plurality of sensors 21-25, wherein the headset 60 is configured such that, when positioned on a head of the human patient, the plurality of sensors 21-25 is positioned to contact and to detect motions of the head of the human patient (see at least abstract, figs. 3A-B, and col. 4, lines 66-68; col. 5, lines 1-16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Bridger comprising an adjustable headset comprising a plurality of sensors, wherein the headset is configured such that, when positioned on a head of the human patient, the plurality of sensors is positioned to contact and to detect motions of the head of the human patient as taught by Sekhar since such a modification would amount to a simple substitution of one known element (i.e., the elasticized band of Bridger) for another (i.e., the headset of Sekhar) to obtain predictable results such as holding the sensors in intimate contact with the patient’s head and provide greater reliability to the results and the ability to cross-check results from the plurality of locations --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
	Bridger as modified by Sekhar and Beach discloses a system, as described above, that fails to explicitly teach a system comprising a heartbeat sensor, a digitizer, and wherein the plurality of sensors is a plurality of accelerometers. 
However, Sandler teaches that it is known to provide a system comprising a heartbeat sensor (see par 0089); a digitizer 36 (see at least fig. 2 and par 0038); and wherein the plurality of sensors 31-34 is a plurality of accelerometers (see at least fig. 2 and par 0036); and a computer 38 connected via the amplifier 34 (see at least par 0037) and the digitizer 36 to the plurality of accelerometers 31-33 (see at least fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the system wherein the plurality of sensors of the collective system of Bridger as modified by Sekhar and Beach are accelerometers, and the system comprising a heart sensor and a digitizer as taught by Sandler since such a modification would amount to a simple substitution of one known element (i.e., as taught collectively by Bridger and Beach) for another (i.e., as taught by Sandler et al.) to obtain predictable results such as conditioning the signal for detecting cranial bruits produced by turbulent blood circulation in the head (see at least abstract of Sandler) while synchronizing the motion measurements with the pulse indicated by a heart pulse monitor so as to improve the signal-to-noise ratio of the measurements--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
In regards to claim 11, Bridger discloses a computer implemented method for detecting concussion (i.e., due to an accident, falls, or TBI, see par 0005, 0007 & 0044) in a human patient, the method comprising: 
receiving, at the computer 24, measurements of motions of the head of the human patient, the measurements being acquired by a sensor 18 (see at least par 0029 & 0032) positioned via an elasticized band on the head of the human patient (see at least par 0033 & 0035) such that the sensor 18 measures motions of the head at bifrontal (i.e., forehead) locations or at a vertex (i.e., top) of the head (see at least fig. 3 below and par 0033);
 
    PNG
    media_image1.png
    448
    400
    media_image1.png
    Greyscale

determining, by the computer 24, a frequency response pattern in a frequency range of about 1 to 20Hz and subjected to a fast Fourier transform (FFT) algorithm (see at least par 0037 & 0045), from the measurements of the motions of the head acquired by the sensor 18 (see at least fig. 8 below and par 0049);

    PNG
    media_image2.png
    398
    364
    media_image2.png
    Greyscale
 
receiving, at the computer 24, non-concussion data describing a frequency response pattern in a range of about 1 to 20Hz corresponding to a non-concussion condition (see at least fig. 6 below and par 0048); 

    PNG
    media_image3.png
    417
    386
    media_image3.png
    Greyscale

determining by the computer 24, differences (i.e., distortion) indicative of a concussion in the human patient, between the frequency response pattern determined from the measurements acquired from the head of the human patient by the sensor 18 (see at least fig. 8) and the frequency response data corresponding to the non-concussion condition (see at least fig. 6) (see at least abstract; figs. 6 & 8; par 0045, 0047 & 0052). (see at least abstract; figs. 6 & 8; par 0045, 0047 & 0052).  
Bridger discloses a method, as described above, that fails to explicitly teach a system comprising providing a method comprising with the measurements being acquired by a plurality of accelerometers positioned via headset on the head of the human patient such that the plurality of accelerometers contact the head and measure motions of the head.
However, Sekhar teaches that it is known to provide a method with the measurements being acquired by a plurality of sensors 21-25 positioned via headset 60 on the head of the human patient such that the plurality of accelerometers 21-25 contact the head and measure motions of the head (see at least abstract, figs. 3A-B, and col. 4, lines 66-68; col. 5, lines 1-16).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Bridger with the measurements being acquired by a plurality of sensors positioned via headset on the head of the human patient such that the plurality of sensors contact the head and measure motions of the head as taught by Sekhar since such a modification would amount to a simple substitution of one known element (i.e., the elasticized band of Bridger) for another (i.e., the headset of Sekhar) to obtain predictable results such as holding the sensors in intimate contact with the patient’s head--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
	Bridger as modified by Sekhar discloses a method, as described above, that fails to explicitly teach a method comprising a plurality of accelerometers.
	Bridger as modified by Sekhar and Beach discloses a method, as described above, that fails to explicitly teach a method wherein the plurality of sensors are plurality of accelerometers. 
However, Sandler teaches that it is known to provide a method comprising wherein the plurality of sensors 31-34 are accelerometers (see at least fig. 2 and par 0036). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the system wherein the plurality of sensors of the collective system of Bridger as modified by Sekhar and Beach are accelerometers as taught by Sandler since such a modification would amount to a simple substitution of one known element (i.e., as taught collectively by Bridger and Beach) for another (i.e., as taught by Sandler et al.) to obtain predictable results such as conditioning the signal for detecting cranial bruits produced by turbulent blood circulation in the head (see at least abstract of Sandler)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
	In regards to claim 12, Bridger discloses the method of claim 11, wherein:
	the frequency response data corresponding to non-concussion was recorded from human subjects other than the patient (see at fig. 6 and par 0048).
	In regards to claim 13, Bridger discloses the method of claim 11, wherein comparing the frequency response pattern recorded from the head of the patient with frequency response data corresponding to non-concussion comprises using an algorithm operated by the computer (see at least par 0029, 0034, 0037-0038 & 0045).
	In regards to claim 14, Bridger discloses the method of claim 11, wherein comparing the frequency response pattern recorded from the head of the patient with frequency response data corresponding to non-concussion comprises:
	calculating a ratio between a first value (i.e., positive peak height) of the frequency response pattern recorded from the head of the patient and a second value (i.e., negative peak height) of the frequency response pattern recorded from the head of the patient, with concussion or non-concussion indicated by whether the ration exceeds a preselected threshold value (i.e., 2:1) determined from the frequency response data corresponding to non-concussion (see at least par 0042 & 0047).
	In regards to claim 16, Bridger as modified by Sekhar discloses the method of claim 11, that fails to explicitly teach a method wherein the system further comprises a heartbeat sensor. However, Sandler teach that it is known to provide a wherein the system further comprises a heartbeat sensor (ECG, EKG) (see par 0089). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Bridger as modified by Sekhar wherein the system further comprises a heartbeat sensor as taught by Sandler in order to temporally smooth the motions of the head so as to thereby improve the signal to noise ratio of the measurements.
	In regards to claim 18, while Bridger discloses the method of claim 11, wherein positioning the elasticized band on the head of the patient such that the sensor 18 is positioned to detect motions of the head of the human patient comprises positioning the sensor 18 in contact temporally with the head of the patient (see at least par 0035), Bridger discloses a method that fails to explicitly teach a method wherein positioning the headset on the head of the patient such that the plurality of accelerometers is positioned to detect motions of the head of the human patient comprises positioning one or more of said accelerometers in contact temporally with the head of the patient. However, Sekhar teaches that it is known to provide a method wherein positioning the headset 60 on the head of the patient such that the plurality of sensors (21,24) is positioned to detect motions of the head of the human patient comprises positioning one or more of said sensors (21, 24) in contact temporally with the head of the patient (see at least figs. 3A-C and col. 4, lines 1-12 & 66-68). Moreover, Sandler teaches that it is known to alternatively provide accelerometers in lieu of contact microphone or stethoscope sensors (see at least par 0036). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the collective method of Bridger as modified by Sekhar and Beach wherein positioning the headset on the head of the patient such that the plurality of sensors is positioned to detect motions of the head of the human patient comprises positioning one or more of said sensors in contact temporally with the head of the patient as taught by Sekhar, wherein the plurality of sensors are a plurality of accelerometers as taught by Sandler since such a modification would amount to a simple substitution of one known element (i.e., as taught collectively by Bridger and Beach) for another (i.e., as taught by Sandler et al.) to obtain predictable results such as holding the sensors in intimate contact with the patient’s head so as to detect cranial bruits produced by turbulent blood circulation in the head (see at least abstract of Sandler)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 2143 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
	In regards to claim 19, while Bridger discloses the method of claim 11, wherein recording the frequency response pattern comprises calculating the frequency response pattern using a fast Fourier transform (FFT) algorithm (see at least par 0037 & 0045), Bridger as modified by Sekhar and Beach discloses a method that fails to explicitly teach acceleration data provided by the digitizer. However, Sandler teaches that it is known to provide a system comprising acceleration data provided by the digitizer 36(see at least fig. 2 and par 0036). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the collective system of Bridger as modified by Sekhar and Beach comprising acceleration data provided by the digitizer as taught by Sandler since such a modification would amount to a simple substitution of one known element (i.e., as taught collectively by Bridger and Beach) for another (i.e., as taught by Sandler et al.) to obtain predictable results such as detecting cranial bruits produced by turbulent blood circulation in the head (see at least abstract of Sandler)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
	In regards to claim 20, Bridger as modified by Sekhar, Beach and Sandler discloses the method of claim 11, that fails to explicitly teach a method further comprising monitoring the human patient for recovery from concussion using the system. However, since Beach teaches that a hematoma resulting from a concussion may become increasingly distended over a considerable period of time by continued bleeding, such as for several hours, because the progress of the bleed may be very slow (see at least col. 4, lines 26-50 thereof), thereby resulting in the patient continuing to suffer from the head-injury, it would have been obvious to one of ordinary skill in the art at that the time Applicant's invention was made to provide the method of Bridger as modified by Sekhar, Beach and Sandler further comprising monitoring the human patient for recovery from concussion using the system as claimed in order to ascertain that the patient does not continue to suffer from the head-injury.  
Claims 15 & 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bridger (‘469) in view of Sekhar (‘705), Sandler (‘293) further in view of Reichman et al. (US 2009/0227881) (“Reichman” hereinafter).
In regards to claim 15, Bridger as modified by Sekhar and Sandler discloses the method of claim 11 that fails to explicitly teach a method wherein recording, using the amplifier, digitizer and computer, a frequency response pattern from the motions of the head detected by the plurality of accelerometers comprises: averaging motions of the head detected by the plurality of accelerometers over at least forty heartbeats of the human patient. However, Reichman teaches that it is known to provide a method averaging motions of the head detected by the plurality of sensors PPG over at least 5, 10 or 20 heartbeats of the human patient for temporal smoothing (see at least par 0073-0074). Therefore, since Bridger discloses a method comprising averaging motions of the head over short time sequences (see at least par 0037), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Bridger as modified by Sekhar and Sandler comprising averaging motions of the head, as taught by Bridger, detected by the plurality of accelerometers, as taught by Sandler, over at least forty heartbeats of the human patient as a matter of routine optimization in order to temporally smooth the motions of the head because Reichman teaches that the time scale for the smoothing is a result effective variable that can be adjusted upward (see at least par 0073). Moreover, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	In regards to claim 17, Bridger as modified by Sekhar and Sandler discloses the method of claim 11, that fails to explicitly teach a method wherein the system further comprises a photoplethysmography heartbeat sensor. However, Reichman teaches that it is known to provide a method wherein the system further comprises a photoplethysmography (i.e., PPG) heartbeat sensor (see at least par 0027-0029 & 0057). Therefore, since Sandler teach that it is known to provide a method comprising: a heartbeat sensor (ECG, EKG) (see par 0089 of Sandler), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Bridger as modified by Sekhar and Sandler wherein the method further comprises a photoplethysmography heartbeat sensor as taught by Reichman in order to temporally smooth the motions of the head so as to thereby improve the signal to noise ratio of the measurements.
Claims 1-2, 4, 6 & 8-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bridger et al. (US 2002/0198469) (“Bridger” hereinafter) in view of Sekhar et al. (US 4,928,705) (“Sekhar” hereinafter), Beach (US 5,951,476) further in view of Sandler et al. (US 2004/0249293) (“Sandler” hereinafter).
	In regards to claim 1, Bridger discloses a system for detecting brain concussion in a human patient (i.e., due to an accident, falls, or TBI, see par 0005, 0007 & 0044), the system comprising:
	an elasticized band comprising a sensor 18 (see at least par 0035);
	an amplifier 22 (see fig. 3);
	a computer 24 connected via the amplifier 22 to the sensor 18 (see par 0034);

    PNG
    media_image1.png
    448
    400
    media_image1.png
    Greyscale

	the computer 24 being configured to:
	receiving measurements of motions of the head of the patient (see at least par 0029 & 0032), the measurements being acquired by the sensor 18 which contact and measure motions at least at one of the plurality of selected points including bifrontal (i.e., forehead) locations or at a vertex (i.e., top) of the head (see at least fig. 3 below and par 0033);
	determine a frequency response pattern in a range of about 1 to 20 Hz from the measurements of the motions of the head acquired by the sensor 18 at the at least one of the plurality of selected points on the head (see at least fig. 8 below and par 0049); 

    PNG
    media_image2.png
    398
    364
    media_image2.png
    Greyscale

	receive non-concussion data describing a frequency response pattern in a range of about 1 to 20 Hz corresponding to a non-concussion condition (see at least fig. 6 below and par 0048); and,
 5014992-000004PATENT 
    PNG
    media_image3.png
    417
    386
    media_image3.png
    Greyscale

	determine, by the computer 24, a change (i.e., distortion) in the frequency response pattern determined from the measurements plotted as a function of frequency compared to the non-concussion data, the change (i.e., distortion) being indicative of concussion in the patient (see at least abstract; figs. 6 & 8; par 0045, 0047 & 0052).
Bridger discloses a system, as described above, that fails to explicitly teach a system comprising providing a system including an adjustable headset comprising a plurality of sensors.
However, Sekhar teaches that it is known to provide a system comprising providing a system including an adjustable headset 60 comprising a plurality of sensors 21-25 (see at least abstract, figs. 3A-B, and col. 4, lines 66-68; col. 5, lines 1-16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Bridger comprising providing a system including an adjustable headset as taught by Sekhar since such a modification would amount to a simple substitution of one known element (i.e., the elasticized band of Bridger) for another (i.e., the headset of Sekhar) to obtain predictable results such as holding the sensors in intimate contact with the patient’s head--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
Bridger as modified by Sekhar discloses a system, as described above, that fails to explicitly teach a system the computer being configured to receive measurements of motions of a head of a patient at a plurality of selected points on the head, the measurements being acquired by the plurality of accelerometers positioned within the adjustable headset which respectively contact the head and measure motions at the plurality of selected points including bifrontal locations, bitemporal locations, an occipital location, and at a vertex of the head; and determine a frequency response pattern in a range of about 1 to 20Hz from the measurements of the motions of the head acquired by the plurality of sensors at the plurality of selected points on the head.
However, Beach teaches that it is known to provide a system for detecting brain concussion in a human patient (see at least abstract, col. 1, lines 6-46; col. 4, lines 26-50) with the control device 9 being configured to receive measurements describing motions of the head 1 of the patient at a plurality of selected points on the head 1 (see col. 4, lines 57-65; col. 5, lines 18-22; col. 7, lines 40-45), the measurements being acquired by a plurality of sensors (7, 8, 16), which contact and measure motions of the head at bitemporal locations (i.e., sensors 7, 8 are located at the temples, see figs. 4-6), an occipital location (i.e., sensor 16 is located at an occipital location, see fig. 9). 
Therefore, since both Bridger and Beach collectively teach motion measurements acquired by six sensors at different locations of the head at bifrontal locations, bitemporal locations, an occipital location, and at a vertex of the head for acoustically measuring brain bleeds and subdural hematomas as a result of a head trauma  (see at least par 0010-0012 & 0033 of Bridger and at least abstract; col. 4, lines 57-65; col. 5, lines 18-22; col. 7, lines 40-45 of Beach), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system with the computer of Bridger as modified by Sekhar being configured to receive measurements describing motions of the head of the patient, the measurements being acquired by the plurality of sensors which respectively contact and measure motions at a plurality of selected points including bifrontal locations, bitemporal locations, an occipital location, and at a vertex of the head as taught collectively by Bridger, Sekhar and Beach; and determining, by the computer, a frequency response pattern in a range of about 1 to 20 Hz from the measurements of the motions of the head as taught by Bridger, acquired by the plurality of sensors at the plurality of selected points on the head as taught by collectively by Bridger, Sekhar and Beach in order to provide greater reliability and the ability to cross-check results from the plurality of locations (see at least col. 5, lines 18-22 of Beach).
	Bridger as modified by Sekhar and Beach discloses a system, as described above, that fails to explicitly teach a system comprising an amplifier and a digitizer; a computer connected via the amplifier and the digitizer to the plurality of accelerometers; wherein the plurality of sensors are a plurality of accelerometers. 
	However, Sandler teaches that it is known to provide comprising an amplifier 34 (see at least fig. 2 and par 0037) and a digitizer 36 (see at least fig. 2 and par 0038); and a computer 38 connected via the amplifier 34 and the digitizer 36 to the plurality of accelerometers 31-33 (see at least fig. 2 and par 0035); wherein the plurality of sensors 31-34 are accelerometers (see at least fig. 2 and par 0036). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the collective system of Bridger as modified by Sekhar and Beach comprising an amplifier and a digitizer; a computer connected via the amplifier and the digitizer to the plurality of sensors; wherein the plurality of sensors are a plurality of accelerometers as taught by Sandler since such a modification would amount to a simple substitution of one known element (i.e., as taught collectively by Bridger and Beach) for another (i.e., as taught by Sandler et al.) to obtain predictable results such as detecting cranial bruits produced by turbulent blood circulation in the head (see at least abstract of Sandler)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
	In regards to claim 2, Bridger discloses the system of claim 1, wherein:
	the frequency response data corresponding to non-concussion was recorded from human subjects other than the patient (see at fig. 6 and par 0048).
	In regards to claim 4, Bridger discloses the system of claim 1 wherein the system is configured to compare the frequency response pattern recorded from the head of the patient with frequency response data corresponding to non-concussion by: calculating a ratio between a first value (i.e., positive peak height) of the frequency response pattern recorded from the head of the patient and a second value (i.e., negative peak height) of the frequency response pattern recorded from the head of the patient, with concussion or non-concussion indicated by whether the ration exceeds a preselected threshold value (i.e., 2:1) determined from the frequency response data corresponding to non-concussion (see at least par 0042 & 0047).
	In regards to claim 6, Bridger as modified by Sekhar discloses the system of claim 1, that fails to explicitly teach a system further comprising: a heartbeat sensor. However, both Beach and Sandler teach that it is known to provide a system comprising: a heartbeat sensor (ECG, EKG) (see fig. 4 and col. 5, lines 32-35 of Beach; see par 0089 of Sandler). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Bridger as modified by Sekhar comprising: a heartbeat sensor as taught by Beach and/or Sandler in order to temporally smooth the motions of the head so as to thereby improve the signal to noise ratio of the measurements.
	 In regards to claim 8, Bridger discloses the system of claim 1, wherein the sensor 18 is configured to contact temporally with the head of the patient (see at least par 0035), Bridger discloses a system that fails to explicitly teach a system wherein the adjustable headset is configured to position at least one of said plurality of accelerometers in contact temporally with the head of the patient. However, Sekhar teaches that it is known to provide a system wherein the adjustable headset 60 is configured to position at least one of a plurality of sensors (21, 24) in contact temporally with the head of the patient (see at least figs. 3A-C and col. 4, lines 1-12 & 66-68). Moreover, Sandler teaches that it is known to alternatively provide accelerometers in lieu of contact microphones or stethoscopes (see at least par 0036). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the collective system of Bridger as modified by Sekhar and Beach wherein the adjustable headset is configured to position at least one of a plurality of sensors in contact temporally with the head of the patient as taught by Sekhar, wherein the plurality of sensors are a plurality of accelerometers as taught by Sandler since such a modification would amount to a simple substitution of one known element (i.e., as taught collectively by Bridger and Beach) for another (i.e., as taught by Sandler et al.) to obtain predictable results such as holding the sensors in intimate contact with the patient’s head so as to detect cranial bruits produced by turbulent blood circulation in the head (see at least abstract of Sandler)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 2143 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
	In regards to claim 9, while Bridger discloses the system of claim 1, wherein the frequency response pattern is calculated from acceleration data provided by the digitizer using a fast Fourier transform (FFT) algorithm (see at least par 0037 & 0045), Bridger as modified by Sekhar and Beach discloses a system that fails to explicitly teach acceleration data. However, Sandler teaches that it is known to provide a system comprising acceleration data (see at least fig. 2 and par 0036). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the collective system of Bridger as modified by Sekhar and Beach comprising acceleration data as taught by Sandler since such a modification would amount to a simple substitution of one known element (i.e., as taught collectively by Bridger and Beach) for another (i.e., as taught by Sandler et al.) to obtain predictable results such as detecting cranial bruits produced by turbulent blood circulation in the head (see at least abstract of Sandler)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claims 5 & 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bridger (‘469) in view of Sekhar (‘705), Beach (‘476), Sandler (‘293) further in view of Reichman et al. (US 2009/0227881) (“Reichman” hereinafter).
	In regards to claim 5, Bridger as modified by Sekhar, Beach and Sandler discloses the system of claim 1 that fails to explicitly teach a system wherein the system is configured to record the frequency response pattern from the motions of the head detected by the plurality of accelerometers by: averaging motions of the head detected by the plurality of accelerometers over at least forty heartbeats of the human patient. However, Reichman teaches that it is known to provide a system wherein the system is configured to record the motions of the head detected by the plurality of sensors PPG by: averaging motions of the head detected by the plurality of sensors PPG over at least forty heartbeats of the human patient at least 5, 10 or 20 heartbeats of the human patient for temporal smoothing (see at least par 0073-0074). Therefore, since Bridger discloses a system wherein the system is configured to record the frequency response pattern from the motions of the head detected by the sensor 18 by: averaging motions of the head over short time sequences (see at least par 0037), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Bridger as modified by Sekhar, Beach and Sandler wherein the system is configured to record the frequency response pattern from the motions of the head, as taught by Bridger, detected by the plurality of accelerometers, as taught by Sandler, by: averaging motions of the head, as taught by Bridger, detected by the plurality of accelerometers, as taught by Sandler, over at least forty heartbeats of the human patient as a matter of routine optimization in order to temporally smooth the motions of the head because Reichman teaches that the time scale for the smoothing is a result effective variable that can be adjusted upward (see at least par 0073). Moreover, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	In regards to claim 7, Bridger as modified by Sekhar, Beach and Sandler discloses the system of claim 1, that fails to explicitly teach a method wherein the system further comprises a photoplethysmography heartbeat sensor. However, Reichman teaches that it is known to provide a system wherein the system further comprises a photoplethysmography (i.e., PPG) heartbeat sensor (see at least par 0027-0029 & 0057). Therefore, since Beach and Sandler teach that it is known to provide a system comprising: a heartbeat sensor (ECG, EKG) (see fig. 4 and col. 5, lines 32-35 of Beach; see par 0089 of Sandler), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Bridger as modified by Sekhar, Beach and Sandler wherein the system further comprises a photoplethysmography heartbeat sensor as taught by Reichman in order to temporally smooth the motions of the head so as to thereby improve the signal to noise ratio of the measurements.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 & 4-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/           Primary Examiner, Art Unit 3791